Citation Nr: 0630755	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-10 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to payment of Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from December 1941 to September 1945, 
and from October 1945 to February 1962.

Initially, the Board of Veterans' Appeals (Board) notes that 
it sought and obtained independent medical opinions in this 
matter in order to further substantiate the appellant's 
claims on appeal.  Unfortunately, as expressed more fully 
below, the Board finds that the case must now be remanded for 
procedural considerations.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify the appellant 
if further action is required.


REMAND

Most importantly, the Board finds that the record does not 
reflect the existence of any letter from the RO that would 
constitute a VCAA notice letter that is thereafter followed 
by a readjudication of the claims.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Thus, the Board finds that 
the appellant should be provided with a VCAA notice letter as 
to the appellant's claims, advising her of the evidence 
necessary to substantiate the claims, and the respective 
obligations of VA and the appellant in obtaining such 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant should also be asked to provide any evidence in 
her possession that pertains to these claims, and advised of 
the bases for effective dates.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board further notes that appellant has also recently 
provided additional evidence in support of her claims and has 
specifically requested that her case be remanded to the RO 
for its initial consideration of this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a VCAA 
notice letter as to the claims for 
cause of death and entitlement to 
payment of DEA benefits under Chapter 
35, Title 38, United States Code, 
noting the evidence necessary to 
substantiate the claims, and the 
respective obligations of VA and the 
appellant in obtaining such evidence.  
The appellant should also be asked to 
provide any evidence in her possession 
that pertains to these claims, and 
advised of the bases for assigning 
effective dates. 

2.  Regardless of whether there is any 
response or further development as a 
result of the VCAA letter noted above, 
the appellant's claims for cause of death 
and entitlement to payment of DEA 
benefits under Chapter 35, Title 38, 
United States Code, should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


